Citation Nr: 1819876	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for a lumbar spine disorder.

2.   Entitlement to service connection for a bilateral foot disorder.

3.   Entitlement to service connection for bilateral hearing loss.

4.   Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1985 to October 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2017.  A copy of the transcript has been associated with the claims file.

Additional evidence has been associated with the claims file since the last issuance of a statement of the case (SOC) in March 2014.  However, in January 2017, the Veteran submitted a waiver of regional office consideration and as such; the Board may consider this evidence in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.   The evidence is at least in relative equipoise as to whether the Veteran's lumbar myofasciitis is related to service.

2.   The Veteran's pes planus pre-existed service and his current hallux valgus and flexible flat foot deformity are a natural progression of his pre-enlistment foot deformity; his deformity was not aggravated by service.
CONCLUSIONS OF LAW

1.   With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for lumbar myofasciitis have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.   The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lumbar Spine

Having reviewed all of the evidence of record, the Board finds that service connection for lumbar myofasciitis is warranted.  In this regard, the Board notes that a VA examination report from June 2010 documents a diagnosis of lumbar myofasciitis.  In addition, the Veteran's service treatment records document that he presented for back strain in October 1986.  As such, the first and second elements of service connection have been met.  With regard to the third element, there are two medical opinions of record.  A June 2010 VA medical opinion weighs against the Veteran's claim.  Specifically, the VA examiner opined that the Veteran's myofasciitis is less likely than not related to his service as:

The service record does not document objective findings consistent with a high energy injury to the lumbar spine.  In the absence of such a findings a post traumatic process is less likely than not.  Moreover, the Veteran was active duty for less than 10 years.  Thus, any microtrauma Veteran sustained during active duty, even in aggregate, would be insufficient to initiate and sustain a posttraumatic process, since the literature suggests a 10 year exposure.

However, in November 2017, another VA examiner opined that the Veteran's lumbar myofasciitis was "most likely caused as a result of trauma sustained while in the service."  As rationale, the examiner noted the Veteran had an additional injury in that he fell of a ladder in service.  The examiner essentially found that the Veteran's lower back disability was related to service because his lumbar spine existed since service and has progressed since.

The Board finds both the VA examiner's opinions equally probative as both clearly state an opinion which is supposed by a rationale.  This means that the evidence is in at least relative equipoise as to whether the Veteran's lumbar myofasciitis is a result of service.  As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, service connection is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Foot Disorder

Taking into account all the relevant evidence, the Board finds that service connection is not warranted for the Veteran's bilateral foot disorder, including on the basis of aggravation.

Prior to the Veteran's entrance into service, a July 1985 report of medical examination clinically noted his bilateral pes planus.  As such, the evidence shows that the Veteran's bilateral pes planus preexisted service because it was noted on examination when he was accepted and enrolled into service, and the presumption of soundness on induction as to bilateral pes planus is therefore not applicable.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  Thus, the claim of service connection for a bilateral foot disorder will be considered on a theory of aggravation of a pre-existing disability.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In order for the presumption of aggravation to arise, the evidence must show that there was an increase in the severity of the Veteran's foot disorder during service.

The Veteran's STRS reflect complaints of right foot pain as well as pain in the metatarsal area of the feet during service.  See e.g. February 1986 Service Treatment Records.  His exit examination from October 1987 states that his feet were clinically normal on separation.

Given the foot complaints in service, and the Veteran's reports of his feet hurting as a result of wearing heavy and uncomfortable boots in service, the Board finds that there is evidence of a worsening in service so as to warrant a presumption of aggravation.  However, the Board further finds that the evidence of record clearly and unmistakably shows that such worsening was temporary, and did not result in permanent aggravation of the preexisting disorder.

The Veteran was afforded a VA examination for his feet in June 2010.  The VA examiner found that the Veteran's flat foot/bilateral hallux valgus was less likely than not permanently aggravated by service.  The examiner noted the Veteran's documented pre-existed pes planus and stated that his current hallux valgus and flexible flat foot deformity are a natural progression of his pre-enlistment foot deformity.  As rationale, the examiner noted that the Veteran's service records do not document a high energy injury to the medial column, such as fracture, tendon fear, or a ligament rupture-making aggravation of the pre-existing condition unlikely.  Essentially, the examiner found that wearing uncomfortable boots is not something that would cause aggravation of the preexisting condition; and instead, there must have been a more high energy injury where there was actual damage to the foot demonstrated.  Although there are complaints of in-service pain in the treatment records, this is part of the natural progress of the disorder.

The Board places substantial probative weight on the VA opinion above, as it explains what would have to be shown in order for aggravation to be established, considers the Veteran's lay statements, and provides a clear conclusion with supporting rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Thus, the most probative medical evidence of record is against a finding that the Veteran's preexisting bilateral foot disorder increased in severity during service. 

The Board acknowledges the statement provided by the Veteran's VA physician in November 2017.  However, this statement does not provide a medical opinion.  In particular, the examiner stated "this provider is unable to state with certainty that Veteran's progressive hallux deformity is a sequelae of his military service as I am not a specialist in this field.  Decision should be deferred to a Podiatric specialist."  As no opinion was provided, the evidence is not probative to show aggravation.

To the extent that the Veteran asserts that his bilateral foot disorder was worsened during service, the Board finds the other evidence of record more persuasive.  The Veteran is competent to state that he has had foot pain, had foot pain in service, and now experiences severe bunions, but he is not competent to state whether or not his current foot disorder is a progression of his preexisting disorder or that service worsened his foot disorder.  Indeed, the Veteran's own physician admitted that he was not a podiatric specialist and therefore could not provide an opinion on the matter.

Thus, the Board finds that the evidence does not show that there was a increase in the severity of the Veteran's bilateral foot disorder during service beyond its natural progression, as opposed to a temporary or acute exacerbation.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  The Board acknowledges that the Veteran is competent to report symptoms of his foot disorder, but the Board finds that he is not competent to offer a medical conclusion as to the degree that his symptomatology is the result of a chronic worsening during active service. 

In light of the foregoing, the Board concludes that service connection for a bilateral foot disorder is not warranted.  In reaching this decision, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim that doctrine does not apply.  See 38 U.S.C. § 5107(b).

ORDER

Entitlement to service connection for lumbar myofasciitis is granted.

Entitlement to service connection for a bilateral foot disorder is denied.


REMAND

There are outstanding VA treatment records related to the Veteran's claim for bilateral hearing loss and tinnitus.  In a November 2017 letter, the Veteran's VA physician explained that in November 2017, the Veteran was pending a re-evaluation with the audiology department and so he remained unsure regarding the etiology of the claimed hearing loss and tinnitus.  As such, a remand is necessary in order to obtain these records.

In addition, the June 2010 VA examination report is incomplete.  Although a full explanation for why the Veteran's bilateral hearing loss is not related to service was provided; the examiner did not provide a reason for why his tinnitus is not related to service.  The examiner referenced The Institute of Medicine Report on Noise Exposure which concluded that based on current knowledge, noise-induced hearing loss occurs immediately.  Because the Veteran has stated that his tinnitus did not occur since service and instead reported that it began approximately 12 years post-service and because the report does not address tinnitus; a remand is necessary for a VA addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding VA treatment records including from the Stillwater VA Clinic and VAMC Miami.  

2.   After associating those records with the Veteran's claims file, obtain a VA addendum opinion to the June 2010 VA examination.

The examiner is asked to consider the additional records that have been associated with the claims file, and again opine whether it is at least as likely as not that the Veteran's tinnitus and bilateral hearing loss are related to service.

A complete rationale must be provided.  An opinion that does not directly address delayed onset tinnitus and provide a clear conclusion with supporting rationale is inadequate.

3.   Then, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


